Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Frederick Koenig III on November 18, 2021.

The application has been amended as follows: 

1. (Currently Amended) A system for regenerating a diesel particulate filter (DPF) during operation of an engine-powered forklift that comprises the DPF for collecting particulate matter from exhaust gas discharged from an engine to an exhaust path, the system comprising: 
an engine controller configured to control operation of the engine; 

a DPF controller configured to determine a state of the forklift when a DPF regeneration request signal is received from the engine controller, and to control at least one of hydraulic load of the electro-hydraulic pump and revolutions per minute of the engine according to the determined state of the forklift; 
a diesel oxidation catalyst unit for regenerating the DPF according to the control of the DPF controller; and 
a pressure sensor for measuring the hydraulic load generated by the working fluid discharged from the electro-hydraulic pump; 
wherein, in order to increase a temperature of the exhaust gas to allow the regeneration of the DPF, the DPF controller is configured to increase the number of revolutions of the engine when the forklift is in a stop state, and control the hydraulic load of the electro-hydraulic pump based on a result of comparing a value of the hydraulic load, generated at the electro-hydraulic pump, measured by the pressure sensor, with a predetermined hydraulic load value when the forklift is in a moving state or an operation stat
wherein, when the forklift is in a stop state having the revolutions per minute of the engine increased to regenerate [[DFP]] the DPF, when it is determined that the state of the forklift is switched to a moving state or an operation state, the controller is configured to decrease the revolutions per minute of the engine to a predetermined revolutions per minute of the engine.

8. (Currently Amended) A method for regenerating a DPF during operation of an engine-powered forklift that comprises the DPF for collecting particulate matter from exhaust gas discharged from an engine to an exhaust path, the method comprising: 
determining a state of the forklift when a DPF regeneration request signal is received from an engine controller; 
controlling at least one of hydraulic load of an 
regenerating the DPF by controlling at least one of the hydraulic load of the electro-hydraulic pump or the revolutions per minute of the engine, 
wherein, in order to increase a temperature of the exhaust gas to allow the regeneration of the DPF, the regenerating the DPF by controlling at least one of the hydraulic load of the electro-hydraulic pump or the revolutions per minute of the engine is by: 
increasing the revolutions per minute of the engine when the state of the forklift is the stop state, and controlling the hydraulic load of the electro- hydraulic pump when the forklift is in a moving state or an operation state, 
wherein, when the forklift is in a stop state having the revolutions per minute of the engine increased to regenerate [[DFP]]] the DPF, when it is determined that the state of the forklift is switched to a moving state or an operation state, the number of revolutions of the engine is decreased to a predetermined revolutions per minute of the engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746